Motion by appellant to stay enforcement of order adjudging him in contempt, pending appeal, granted on condition: (1) that appellant pay to respondent $40 per week beginning as of December 13, 1960; and (2) that appellant perfect the appeals and be ready to argue or submit them at the March Term, beginning February 27, 1961. The appeals are ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before February 10, 1961. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.